Citation Nr: 1531844	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case but finds that a remand is necessary to develop the record, which indicates the presence of outstanding service treatment records.  The claims file currently contains a separation examination report dated October 10, 1970; however, a document signed by the Veteran just prior to his discharge in February 1971 references a November 28, 1970 separation examination at Munson Army Hospital.  This examination is not included in the claims file.  In addition, the Veteran alleges he did not receive an audiological examination at the time of his separation.  The October 1970 separation examination report contains an audiogram showing normal hearing; thus, the Veteran's statements may refer to the November 1970 examination.  As the record contains both objective and subjective indications that an additional separation examination may exist, further efforts are necessary to determine whether a November 1970 examination is available for procurement.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate facility, and request any additional service treatment records, to include a separation examination dated November 28, 1970.  The request should include a search of the Munson Army Hospital facility records. 

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, a memorandum explaining the efforts undertaken to obtain them should be completed and added to the claims file. 

2.  Readjudicate the claim on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


